Exhibit PAULA S. MORELLI CPA P.C. 21 Martha Street Freeport, N.Y. Phone/Fax: PAULA S. MORELLI Certified Public Accountant CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I hereby consent to the use in this Form 10 Registration Statement of NT Mining Corporation of my report dated April relating to the audit of the financial statements of NT Mining Corporation for the years ended December and I also consent to the use of the firms name in the EXPERTS paragraph of the Registration Statement. / s/ Paula S. Morelli CPA P.C. Paula S. Morelli CPA P.C. Freeport, New York January
